                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL STREETER,

                   Plaintiff,                          4:18CV3077

      vs.
                                                         ORDER
SAEILO, INC.,

                   Defendant.


      IT IS ORDERED that the motion to withdraw filed by Jerald L. Rauterkus,
#18151, as counsel of record for Defendant, at Filing No. 32 is granted. Matthew
H. Herlihy of the Renzulli Law Firm, LLP is hereby removed as counsel of record
for Saeilo, Inc., d/b/a Kahr Arms.


      Dated this 14th day of December, 2018.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
